      Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 1 of 40 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 UNILOC 2017 LLC and UNILOC USA, INC.                 §
                                                      §
         Plaintiffs,                                  § CIVIL ACTION NO. 2:18-cv-00493
                                                      §
 v.                                                   §
                                                      § PATENT CASE
 GOOGLE LLC,                                          §
                                                      §
         Defendant.                                   § JURY TRIAL DEMANDED


                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Uniloc 2017 LLC and Uniloc USA, Inc. (together “Uniloc”), as and for their

complaint against defendant Google LLC (“Google”) allege as follows:

                                             THE PARTIES

         1.      Uniloc 2017 LLC is a Delaware limited liability company having places of business

at 620 Newport Center Drive, Newport Beach, California 92660 and 102 N. College Avenue, Suite

303, Tyler, Texas 75702.

         2.      Uniloc USA, Inc. is a Texas corporation having a place of business at Legacy Town

Center I, Suite 380, 7160 Dallas Parkway, Plano, Texas 75024.

         3.      Uniloc holds all substantial rights, title and interest in and to the asserted patent.

         4.      On information and belief, Google, a Delaware corporation with its principal office

at 1600 Amphitheatre Parkway, Mountain View, CA 94043. Google offers its products and/or

services, including those accused herein of infringement, to customers and potential customers

located in Texas and in the judicial Eastern District of Texas.

                                            JURISDICTION

         5.      Uniloc brings this action for patent infringement under the patent laws of the United

                                                Page 1 of 40
    Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 2 of 40 PageID #: 2



States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1338(a).

        6.      This Court has personal jurisdiction over Google in this action because Google has

committed acts within the Eastern District of Texas giving rise to this action and has established

minimum contacts with this forum such that the exercise of jurisdiction over Google would not

offend traditional notions of fair play and substantial justice. Google has committed and continues

to commit acts of infringement in this District by, among other things, offering to sell and selling

products and/or services that infringe the asserted patent.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b). Google is

registered to do business in Texas, and upon information and belief, Google has transacted business

in the Eastern District of Texas and has committed acts of direct and indirect infringement in the

Eastern District of Texas. Google has a regular and established place of business in this District, as

set forth below.

        8.      Google is a multinational technology company that collects, stores, organizes, and

distributes data. In addition to its service model for distribution of data (e.g., movies, search results,

maps, music, etc.), Google has an expansive regime that gathers data on residents of this District

through the hardware devices it sells (e.g., phones, tablets, and home audio devices) and, also,

through the operating systems and apps it provides. As an example, Google gathers data when a

resident runs its operating systems and apps (e.g., location services).1 As another example, Google

gather’s data when a resident interacts with Google’s plethora of services such as search, email,

and music and movie streaming. See https://safety.google/privacy/data/ (indicating that Google




1
 See e.g., “AP Exclusive: Google tracks your movements, like it or not,”
https://apnews.com/828aefab64d4411bac257a07c1af0ecb/AP-Exclusive:-Google-tracks-your-
movements,-like-it-or-not
                                               Page 2 of 40
    Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 3 of 40 PageID #: 3



gathers data from “things you search for,” “Videos you watch,” “Ads you view or click,” “Your

location,” “Websites you visit,” and “Apps, browsers, and devices you use to access Google

services”). As yet another example, Google gathers data by listening and recoding everything a

resident says within proximity of one of its products such as Google Home.2 Others have reported

that Google gathers “where you’ve been,” “everything you’ve ever searched – and deleted,” “all

the apps you use,” “all of your YouTube history,” “which events you attended, and when,”

“information you deleted [on your computer],” “your workout routine,” “years’ worth of photos,”

and “every email you ever sent.”3

       9.      Google takes these massive amounts of gathered data on residents of this district

and monetizes them, for example, through targeted advertising. Some have reported that “creepy”

advertisements for items never searched for, but only spoken out loud appeared. See e.g.,

https://www.youtube.com/watch?v=zBnDWSvaQ1I (conducting test on the term “dog toys”

spoken out loud, but never searched; tester claims targeted “dog toy” advertisements only appeared

after speaking the phrase out loud).

       10.     In addition to extensive data gathering of information on residents of this District,

Google has a substantial presence in the District directly through the products and services Google

provides residents of this District (some of which also gather data).4 One of Google’s main



2
  See https://www.unilad.co.uk/technology/google-is-listening-to-everything-we-say-and-you-can-
hear-it-back/ (“Tech giant and the font of all pub quiz knowledge, Google, can quietly record many
of the conversations that people have in close proximity to its products.”).
3
  See https://www.theguardian.com/commentisfree/2018/mar/28/all-the-data-facebook-google-has-
on-you-privacy.
4
  Non-limiting examples include Google Search, Maps, Translate, Chrome Browser, YouTube,
YouTube TV, Google Play Music, Chromecast, Google Play Movies and TV, Android Phones,
Android Wear, Chromebooks, Android Auto, Gmail, Google Allo, Google Duo, Google+, Google
Photos, Google Contacts, Google Calendar, Google Keep, Google Docs, Google Sheets, Google
Slides, Google Drive, Google Voice, Google Assistant, Android operating system, Project Fi
Wireless phone systems, Google Pixel, Google Home, Google Wifi, Daydream View, Chromecast
Ultra.
                                            Page 3 of 40
    Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 4 of 40 PageID #: 4



businesses in this District is delivering information, including digital content such as movies, music,

apps, and advertising.

       11.     Google describes itself as an “information company.”5 Its vision is “to provide

access to the world’s information in one click,” and its mission is “to organize the world’s

information and make it universally accessible and useful.”6 Making information available to

people wherever they are and as quickly as possible is critical to Google’s business.

Google Global Cache (GGC)

       12.     As Google’s CEO, Sundar Pichai, explains, “We want to make sure that no matter

who you are or where you are or how advanced the device you are using—Google works for you.”7

To meet this goal, Google developed a content delivery network that it calls the Edge Network.

       13.     Google’s Edge Network is one non-limiting example of Google’s physical presence

in this District. Google provides web-based services, such as YouTube, YouTube TV, and Google

Play, to users throughout the world. These services are in high demand. Google reports that Google

Play reaches more than 1 billion Android users and that YouTube serves over 1.8 billion users per

month.8 Studies show that YouTube alone is responsible for approximately 20% of all internet

traffic.9 YouTube TV, which has been described as an “add-on to YouTube” allows Google to

essentially become the local TV provider for residents of this District. For example, residents in

this District obtain local Dallas-Fort Worth area channels such as WFAA, ABC (Channel 8); CBS




5
  See “This Year’s Founder’s Letter” by Alphabet CEO, Sundar Pichai,
https://blog.google/inside-google/alphabet/this-years-founders-letter/.
6
  http://panmore.com/google-vision-statement-mission-statement.
7
  See e.g., http://time.com/4311233/google-ceo-sundar-pichai-letter/.
8
  See https://www.theverge.com/2018/5/3/17317274/youtube-1-8-billion-logged-in-monthly-users-
brandcast-2018
9
  See https://www.sandvine.com/hubfs/downloads/archive/2016-global-internet-phenomena-
report-latin-america-and-north-america.pdf and http://testinternetspeed.org/blog/half-of-all-
internet-traffic-goes-to-netflix-and-youtube/
                                              Page 4 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 5 of 40 PageID #: 5



(Channel 11); NBC (Channel 5); and Fox (Channel 4).10




Source: https://tv.youtube.com/live (as accessed from this District).

To verify a resident should receive such local channels, Google verifies a location of such resident.

        14.    Google’s Edge Network, itself, has three elements: Core Data Centers, Edge Points

of Presence, and Edge Nodes. The Core Data Centers (there are eight in the United States) are used

for computation and backend storage. Edge Points of Presence are the middle tier of the Edge

Network and connect the Data Centers to the internet. Edge Nodes are the layer of the network

closest to users. Popular content, including YouTube TV, YouTube, video advertising, music,

mobile apps, and other digital content from the Google Play store, is cached on the Edge Nodes,

which Google refers to as Google Global Cache or “GGC”.

        15.    Google Global Cache is recognized as “one of Google’s most important pieces of

infrastructure,”11 and Google uses it to conduct the business of providing access to the world’s

information. GGC servers in the Edge Nodes function as local data warehouses, much like a shoe

manufacturer might have warehouses around the country. Instead of requiring people to obtain




10
   See, e.g. https://support.google.com/youtubetv/answer/7068923?hl=en and
https://support.google.com/youtubetv/answer/7370552?hl=en&ref_topic=7071745.
11
   http://blog.speedchecker.xyz/2015/11/30/demystifying-google-global-cache/.
                                            Page 5 of 40
   Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 6 of 40 PageID #: 6



information from distant Core Data Centers, which would introduce delay, Google stores

information in the local GGC servers to provide quick access to the data.

       16.     Caching and localization are vital for Google’s optimization of network resources.

Because hosting all content everywhere is inefficient, it makes sense to cache popular content and

serve it locally. Doing so brings delivery costs down for Google, network operators, and internet

service providers. Storing content locally also allows it to be delivered more quickly, which

improves user experience. Serving Edge Network content from servers closer to the user improves

performance and user happiness. To achieve these benefits, Google has placed Edge Nodes

throughout the United States, including in this District. Google describes these nodes as the

workhorses of video delivery.

       17.     Just like brick-and-mortar stores, Google’s GGC servers independently determine

what content to cache based on local requests. The GGC servers in Google’s Edge Nodes include

software that Google refers to as “μstreamer.” μstreamer is responsible for serving video content

from YouTube and other Google services, along with other large content such as Google Play

applications and Chrome downloads. It operates on a content-delivery platform at the edge of

Google’s network called “bandaid”; it does not run in the core (except for some internal testing

purposes), unlike the majority of the Google services, such as search or gmail.

       18.     Using μstreamer and bandaid, a GGC server handles requests directly from its

clients, predominantly YouTube’s video players. When such a request is received, if the content is

stored in the node’s local cache, the node will serve it to the end user, improving the user experience

and saving bandwidth. If cache-eligible content is not already stored on the node, and the content

is cache-eligible, the node will retrieve it from Google, serve it to the user, and store it for future

requests.

       19.     μstreamer is largely autonomous, in the sense that almost all decisions related

                                              Page 6 of 40
   Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 7 of 40 PageID #: 7



to serving a particular request are made locally, without coordinating with other servers. Like a

brick-and-mortar store sells directly to customers from inventory and stocks that inventory based

on local customer demand, μstreamer in each GGC node decides—independently from other nodes

in Google’s Edge Network—whether to serve requested content, whether to cache content, and

whether to send requests to other servers.

       20.       Google’s GGC servers are housed in spaces in the District leased by Google.

Google’s GGC servers are housed in spaces leased by Google from Internet Service Providers

(ISPs) whose networks handle substantial traffic for Google and are interested in saving bandwidth.

Hosting Google servers allows ISPs to save both bandwidth and costs, as they do not incur the

expense of carrying traffic across their peering and/or transit links.

       21.       When an ISP agrees to host a GGC server, the parties enter into a Global Cache

Service Agreement, under which Google provides:

                hardware and software— including GGC servers and software—to be housed in the

                 host’s facilities;

                technical support; service management of the hardware and software; and

                content distribution services, including content caching and video streaming.

In exchange, the host provides, among other things, a physical building, rack space where Google’s

computer hardware is mounted, power, and network interfaces. All ownership rights, title, and

intellectual property rights in and to the equipment (i.e., the hardware and software provided by

Google) remain with Google and/or its licensors.

       22.       Multiple ISPs hosted GGC servers are in this District. Google provides the location

of its GGC servers, namely Sherman, Tyler, and Texarkana.




                                              Page 7 of 40
   Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 8 of 40 PageID #: 8




Source: https://peering.google.com/#/infrastructure

       23.     Suddenlink Communications, for example, is an ISP that hosts six GGC

servers in Tyler, Texas.

       24.     CableOne is an ISP that hosts three GGC servers in Sherman, Texas, and three GGC

servers Texarkana, Texas.

       25.     Google caches content on these GGC servers located in this District.

       26.     Google’s GGC servers located in this District cache content that includes, among

other things: (i) video advertising; (ii) apps; and (iii) digital content from the Google Play store.

       27.     Google’s      GGC      servers     located      in   this   District   deliver   cached

content for the items in the preceding paragraph to residents in this District.

       28.     Google generates revenue (i) by delivering video advertising, (ii) from apps,
                                                Page 8 of 40
   Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 9 of 40 PageID #: 9



and (iii) from digital content in the Google Play store.

       29.     Google      treats    its   GGC      servers      in   this   District   the   same      as    it

treats all of its other GGC servers in the United States.

       30.     The photographs below show Google’s GGC servers hosted by Suddenlink and

the building where         they are located          at   322 North Glenwood Boulevard, Tyler,

Texas 75702.




       31.     Google not only exercises exclusive control over the digital aspects of the GGC,

Google, but also exercises exclusive control over the physical server and the physical space within

which the server is located and maintained.

       32.     This District has previously determined that the GGC server itself and the place of

the GGC server, both independently and together, meet the statutory requirement of a “physical

place.” See Seven Networks, LLC v. Google, LLC, Case No. 2:17-cv-00442-JRG (E.D. Tex)(Jul.

19, 2018) at Page 24.

       33.     Likewise,      this     District     has    determined        that   GGC       servers        and

their several locations within this District constitute “regular and established place[s] of business”

within the meaning of the special patent venue statute See Seven Networks, LLC v. Google, LLC,

Case No. 2:17-cv-00442-JRG (E.D. Tex.)(Jul. 19, 2018) at page 38.
                                                  Page 9 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 10 of 40 PageID #: 10



       34.     Similarly, this District has determined that the GGC servers and their locations

within the various ISPs within this District are “places of Google” sufficient to meet the statutory

requirement of § 1400(b). See Seven Networks, LLC v. Google, LLC, Case No. 2:17-cv-00442-JRG

(E.D. Tex.)(Jul. 19, 2018) at page 41.

Google’s Cell Phone Service (aka Google Fi)

       35.     Google also provides phone, messaging, and data services in this District from its

wireless phone services called Google Fi. Via this Google Fi service, Google provides its customers

voice and high-speed data coverage (4G LTE) for cities such as Tyler and Marshall, TX.




Source: https://fi.google.com/coverage?q=Marshall%2C%20TX%2C%20USA

       36.     The cell towers used for Google’s services are fixed geographical locations. They

are “regular” and “established” because they operate in a “steady, uniform, orderly, and methodical

manner” and are sufficiently permanent. They are “of the defendant” because Google has

contractual and/or property rights to use the cell towers to operate its business. Google also ratifies

the service locations through its coverage lookup service.

                                             Page 10 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 11 of 40 PageID #: 11




Source: https://fi.google.com/coverage?

        37.       With this coverage lookup service, Google advertises its ability to provide cell

coverage in this District and it selected cell towers in and near this District to provide the advertised

coverage (e.g., 2G, 3G, or 4GLTE) depending on the location in the District. See

https://fi.google.com/coverage?. Google is not indifferent to the location of its cell towers. It

“established” and “ratified” them where they are for a specific business purpose.

        38.       Residents of this District also directly contract with and are billed by Google for

these services.




                                              Page 11 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 12 of 40 PageID #: 12




Source: https://fi.google.com/about/plan

       39.     Google also determines which cell tower a particular project Fi customer will use

while within the District.




Source: https://fi.google.com/about/faq/#network-and-coverage-4

Google Cloud Interconnect (GCI) and Direct Peering

       40.     Google additionally services its customers in this District (and other districts)

through yet other facilities it has in this District. More particularly, Google’s equipment is located

in this District in Denton County Texas at two facilities referred to as “Megaport.” At the Megaport

facilities in this District, Google offers two services: Google Cloud Interconnect (GCI) and Direct

Peering.

       41.     Google Cloud’s Interconnect (GCI) is a service from Google that allows customers

to connect to Google Cloud Platform directly as opposed to, for example, over the public network.

                                             Page 12 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 13 of 40 PageID #: 13




Source: https://cloud.google.com/interconnect/

       42.    Google’s Direct Peering services allows its customers to exchange Internet traffic

between its customers network and Google’s at one of its broad-reaching Edge network locations

such as the one at Megaport.




Source: https://cloud.google.com/interconnect/docs/how-to/direct-peering

       43.    In establishing such a direction connection, Google provides the necessary physical
                                          Page 13 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 14 of 40 PageID #: 14



equipment at Megaport to enable such GCI or Direct Peering connections. Google advertises only

two GCI facilities in Texas – the Equinix facility and Megaport facility (the latter is located in this

District).




Source: https://cloud.google.com/interconnect/docs/concepts/service-providers#by-location

        44.    Clicking on the Megaport link from screenshot of Google’s website in the preceding

paragraph directs a customer as to the details of directly connecting to Google’s equipment at the

facility in this District to connect to Google’s GCI service.




                                             Page 14 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 15 of 40 PageID #: 15



https://www.megaport.com/services/google-cloud-partner-interconnect/

        45.     More particularly, the Google-linked Megaport site explains how a Google customer

can use the Google Cloud Platform console to enable connection to the Google equipment at the

Megaport facility in this district.




Source: https://knowledgebase.megaport.com/cloud-connectivity/google-
cloud/?_ga=2.258056911.476938490.1538320465-1560947970.1538320465


        46.     Both Google’s website and Megaport’s website advertise the peering service and

point a consumer the website, www.peeringdb.com, for details. The peering DB website lists

Megaport Dallas as a Google peering facility.




                                           Page 15 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 16 of 40 PageID #: 16




Source: https://cloud.google.com/interconnect/docs/how-to/direct-peering




https://knowledgebase.megaport.com/cloud-connectivity/google-cloud-platform-direct-peering/




https://www.peeringdb.com/net/433

       47.     Megaport’s website also confirms in its “Looking Glass” tool the presence of

Google at its facility – (AS No. 15169).




                                           Page 16 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 17 of 40 PageID #: 17




Source: https://portal.megaport.com/tools/looking-glass

           48.   Both of Megaport’s “Dallas” locations are in the Eastern District of Texas in Denton

County.12 The larger Megaport facility, the Carrolton facility, is located at 1649 West Frankford

Rd and is the largest of its kind in the state of Texas.13 The smaller Megaport facility, the Lewisville

facility, is located at 2501 St. State Hwy 121.

           49.   The Google equipment at Megaport’s facilities which provide the GCI and Direct

Peering services for Google customer are fixed geographical locations. They are “regular” and

“established” because they operate in a “steady, uniform, orderly, and methodical manner” and are

sufficiently permanent. They are “of the defendant” because Google holds contractual and/or

property rights to use this space and to maintain this equipment. Google also ratifies the equipment

through advertising of the Megaport location as authorized to provide these Google services.


12
     https://www.megaport.com/blog/cyrusone-brings-dallas-closer-cloud/
13
     Id.

                                             Page 17 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 18 of 40 PageID #: 18



Other Google Presence in this District

        50.      In addition to the Google presence described above, Google has other pervasive

contacts in this District.

        51.      Google has multiple authorized repair centers in the Eastern District. A resident can

visit Google’ website to find a list of these repair centers:




Source: https://support.google.com/store/answer/7182296?hl=en

        52.      Google’s only authorized walk-in repair center, uBreakiFix, lists at least four

facilities in this District




                                              Page 18 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 19 of 40 PageID #: 19



Source: https://www.ubreakifix.com/google




Source: https://www.ubreakifix.com/google

         53.     Google and uBreakiFix teamed up to offer free repairs to those impacted by

Hurricane Florence.14

         54.     uBreakiFix has fixed geographical location. They are “regular” and “established”

because they operate in a “steady, uniform, orderly, and methodical manner” and are sufficiently

permanent. These stores are “of the defendant” because Google has contractual rights with

uBreakiFix -- the only authorized walk-in repair centers in the United States. Google also ratifies

these facilities through its advertising of them through its website.

         55.     Google’s also has a branded mail-in repair service that is contracted with a company

called KMT Wireless, LLC dba Cynergy. Cynergy receives phones at its facility in Grapevine, TX.




14
     See https://www.ubreakifix.com/blog/hurricane-florence
                                             Page 19 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 20 of 40 PageID #: 20




Source: https://support.google.com/store/answer/7182296?hl=en

       56.    Google has operated and is currently operating its Google Maps Street View

business and services in this District. For example, the image below shows the Google Maps Street

View of the Eastern District of Texas courthouse in Marshall.




                                          Page 20 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 21 of 40 PageID #: 21



Source:https://www.google.com/maps/@32.5447534,-
94.3670371,3a,75y,170.99h,76.06t/data=!3m6!1e1!3m4!1smECZXlUFylR2yu5E-
6wj2g!2e0!7i13312!8i6656

Furthermore, in the lower right-hand corner of the Google Street View above, the image is credited

to Google and states that it was captured in June 2016.




         57.    Google also operates a Street View car in and around this District in order to provide

the Google Maps Street View service.15

         58.    In addition to the above Google Street View image, Google operates and continues

to operate a fleet of Google Street View vehicles in this District, including in the counties of

Houston, Trinity, Polk, Angelina, Anderson, VanZandt, Denton, and Collin, as shown below.




Source: https://www.google.com/streetview/understand/



15
     See https://www.google.com/streetview/understand/
                                             Page 21 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 22 of 40 PageID #: 22



       59.     Google also has operated and currently operates its Google Express business and

services in this District. Google Express allows residents of this District to shop – directly from

Google’s website – for select products with companies that Google has contracted with.




Source: https://express.google.com/u/0/about

To verify which stores a user may shop, a resident enters his or her zip code and begins shopping

at the Google contracted stores. The image below shows the Google Express website showing
                                           Page 22 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 23 of 40 PageID #: 23



that its business and services are available in this District.




Source: https://www.google.com/express/

         60.    Googles provides its Google Express business and services to the residents of this

District by advertising and inviting the residents of this District, then Defendant arranges for a

delivery company to bring the goods and products purchased through the Google Express website

to the residents of this District.16 This service uses fixed geographical stores in this District. They

are “regular” and “established” because they operate in a “steady, uniform, orderly, and methodical

manner” and are sufficiently permanent. They are “of the defendant” because Google ratifies the

stores (and select products of the stores) through its website. Only information provided by Google

through its service can be purchased although the store may have other items for sale.

         61.    Google previously leased office space in this District for about 50 people through

its Frisco, TX office.

         62.    Google also provides services to business and schools in this District including email

services, word processing software, electronic file storage services, and video conferencing



16
     See https://support.google.com/express/answer/4561693?hl=en
                                              Page 23 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 24 of 40 PageID #: 24



services. Google brands such services as “G Suite” services. Non-limiting examples of such

business and schools include the Frisco Independent School District, as shown below.17




Source: http://schools.friscoisd.org/ms/vandeventer/site/resources/accessing-google-applications

          63.    Google also provides advertising services to businesses in this District, including

soliciting reviews of patrons that have visited a business in the Eastern District of Texas, as shown

below.




17
     See http://schools.friscoisd.org/ms/vandeventer/site/resources/accessing-google-applications
                                             Page 24 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 25 of 40 PageID #: 25



Source: product testing through www.maps.google.com

         64.   Google also monitors traffic conditions in this District.       For example, traffic

conditions between a McDonalds and the Federal Courthouse in Marshall, as shown below.




Source: Product testing at www.maps.google.com

         65.   Separate and apart from its Google Fi mobile service, Google also provides

telephone services to residents in this District through a product it calls Google Voice.18 A user of

Google voice can select local numbers, for example, in Marshall, TX.




18
     See http://www.wikihow.com/Get-a-Google-Voice-Phone-Number
                                            Page 25 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 26 of 40 PageID #: 26



Source: Product testing at https://voice.google.com/signup

       66.    Google provides Software-as-a-Service applications, including email and server

space, to Texas public universities. Non-limiting examples of such universities are Texas A&M

University (which has facilities in this District) and Texas A&M Commerce (located in this

District), as shown below.




Source: http://google.tamu.edu/




                                           Page 26 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 27 of 40 PageID #: 27



Source: http://mailman.tamuc.edu/pipermail/students/2012-May/004325.html

Other Google Presence in the State

         67.    Google also has pervasive connection to the state of Texas through multiple

commercial activities.

         68.    Google has purchased land in Midlothian, TX where it plans to build a half-a-billion

dollar data center.19

         69.    Since 2007, Google has employed “hundreds” of employees in Texas, including in

Austin, Texas.20

         70.    Google has at least one current office located in Austin, on North MoPac

Expressway,21 and additional office locations at University Park and Austin’s Children Museum.22

         71.    Google has leased over 200,000 square feet of office space in Austin, Texas, at 500

West 2nd Street.23

         72.    Google has, as of September 2018, job postings for Addison, TX; Dallas, TX;

Midlothian, TX; and Austin, TX (38 postings) including positions such as:24



19
   See https://www.datacenterknowledge.com/google-alphabet/google-buys-property-build-data-
center-near-dallas
20
   According to Gerardo Interiano, Google's public affairs and government relations manager, in a
statement. See http://www.statesman.com/business/google-lease-200-000-square-feet-new-
downtown-austin-tower/SANZSa3du8QQ4k8ytOC2rJ/
21
   See https://www.google.com/intl/en/about/locations/?region=north-america
22
   See http://www.statesman.com/business/google-lease-200-000-square-feet-new-downtown-
austin-tower/SANZSa3du8QQ4k8ytOC2rJ/
23
   See http://www.statesman.com/business/google-lease-200-000-square-feet-new-downtown-
austin-tower/SANZSa3du8QQ4k8ytOC2rJ/
24
   See https://careers.google.com/jobs#t=sq&q=j&li=20&l=false&jl=32.7766642%3A-
96.79698789999998%3ADallas%2C+TX%2C+USA%3AUS%3A%3A25.77719109274963%3AL
OCALITY&jld=20&&jcoid=7c8c6665-81cf-4e11-8fc9-ec1d6a69120c&jcoid=e43afd0d-d215-
45db-a154-5386c9036525& and
https://careers.google.com/jobs#t=sq&q=j&li=20&l=false&jlo=en-US&jcoid=7c8c6665-81cf-
4e11-8fc9-ec1d6a69120c&jcoid=e43afd0d-d215-45db-a154-5386c9036525&jl=30.267153%3A-
97.74306079999997%3AAustin%2C+TX%2C+USA%3AUS%3A%3A20.13709231046343%3AL
OCALITY%3A%3A%3A%3A%3A%3A%3A%3A%3A%3A%3A%3A%3A%3A&jld=20&
                                            Page 27 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 28 of 40 PageID #: 28



                  Network Transport Engineer (Midlothian)

                  Project Controls Group Lead, Google Data Centers (Dallas)

                  Network Engineer, Tools (Addison)

                  Cluster Security Manager (Austin)

         73.       Upon information and belief, Defendant has at least eleven (11) entities registered

in Texas, including:

                  GOOGLE LLC

                  GOOGLE ACQUISITION HOLDINC, INC.

                  GOOGLE COMPARE AUTO INSURANCE SERVICES INC.

                  GOOGLE COMPARE CREDIT CARDS INC.

                  GOOGLE COMPARE MORTGAGES INC.

                  GOOGLE FIBER INC.

                  GOOGLE FIBER NORTH AMERICA INC.

                  GOOGLE FIBER TEXAS, LLC

                  GOOGLE INC.

                  GOOGLE NORTH AMERICA INC.

                  GOOGLE PAYMENT CORP.

         74.       Google has provided, currently provides, and is currently offering to provide its

Google Fiber services to the residents of Austin, Texas and San Antonio, Texas.25

         75.       Google has invested $200,000,000 in the Spinning Spur wind farm project in

Oldham County, Texas.26


25
  See https://fiber.google.com/cities/austin/ and https://fiber.google.com/cities/sanantonio/
26
  See https://www.chooseenergy.com/blog/energy-news/google-invests-200m-in-west-texas-wind-
farm/
                                               Page 28 of 40
     Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 29 of 40 PageID #: 29



         76.   Google has massively scanned books from Texas public universities.




Source: https://www.lib.utexas.edu/google/faqs.html

         77.   Google provides the State of Texas with aerial imagery.27

         78.   Google acquired Waze in 2013,28 and Google’s Waze traffic app partners with cities

and business in Texas, non-limiting examples include the Waze partnership with the city of Forth

Worth to provide constant traffic data to the city.29 Another non-limiting example includes the

Waze partnership with the Genesis Group in Tyler, to decrease emergency response times.30

                                     COUNT I
                      (INFRINGEMENT OF U.S. PATENT NO. 6,836,654)

         79.   Uniloc incorporates the preceding paragraphs above by reference.

         80.   U.S. Patent No. 6,836,654 (“the ’654 Patent”), entitled ANTI-THEFT

PROTECTION FOR A RADIOTELEPHONY DEVICE, issued on December 28, 2004. A true and

correct copy of the ’6544 Patent is attached as Exhibit A hereto.

         81.   Pursuant to 35 U.S.C. § 282, the ’654 Patent is presumed valid.

         82.   The ’654 Patent describes inventive features that are not well-understood, routine,

or conventional.




27
   See http://www.bisconsultants.com/affordable-imagery-for-texas-government-entities-from-
google/
28
   See https://techcrunch.com/2013/06/11/its-official-google-buys-waze-giving-a-social-data-
boost-to-its-location-and-mapping-business/
29
   See http://dfw.cbslocal.com/2016/12/14/forth-worth-partners-with-waze-traffic-app/
30
   See https://genesispulse.com/2015/10/06/the-genesis-group-joins-waze-connected-citizens-
program/
                                            Page 29 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 30 of 40 PageID #: 30



        83.     Google makes, uses, offers for sale, sells and/or imports into the United States

mobile phones under the trade name “Pixel.” Google’s currently available Pixel phones include

Google Pixel 2, Google Pixel 2 XL, Google Pixel, and Google Pixel XL. Google’s Pixel phones

are mobile phones with multiple features (including many security features). They have telephony

functionality and, also, a feature that locks screen capability to block access to the device after a set

period of inactivity. They can be unlocked using a chosen method such as entering a previously set

password or PIN. The upcoming and not-yet released “Pixel 3” line is also believed to maintain the

features of the previous iterations of Pixel phones. Collectively, such Pixel phones are the “Accused

Infringing Devices.”

        84.     The Accused Infringing Devices are mobile radiotelephony devices.




                                              Page 30 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 31 of 40 PageID #: 31




Source: https://store.google.com/us/product/pixel_2_specs?hl=en-US




                                         Page 31 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 32 of 40 PageID #: 32




Source: https://store.google.com/us/product/pixel_2_specs?hl=en-US

       85.     The Accused Infringing Devices provide a screen lock to prevent a normal operation

(like, outgoing calls), as shown. The screen lock locks the device and requires a manual input code

like, PIN or password to unlock before normal operation can be started again. The normal operation

of the devices, including outgoing calls, can be accessed only after unlocking the device by

manually providing the PIN or password to the locked devices




Source: https://support.google.com/pixelphone/answer/2819522?hl=en

       86.     The user can set blocking means (or, screen lock) in the accused products manually

in multiple forms like, PIN, pattern, or password.


                                            Page 32 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 33 of 40 PageID #: 33




Source: https://support.google.com/pixelphone/answer/2819522?hl=en




Source: https://support.google.com/pixelphone/answer/2819522?hl=en

       87.     A user can set the screen lock by following the given steps. The procedure given

here, is for the Password method as Screen lock. User has other options too (e.g. PIN, pattern, etc.)

for choosing Screen lock method in a similar manner. The method of Screen lock setup shown

above is for Google Pixel 2 XL. Similar steps can be followed in other accused products for setting

up the Screen Lock.




                                            Page 33 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 34 of 40 PageID #: 34




Source: https://support.bell.ca/Mobility/Smartphones_and_mobile_internet/Google-Pixel-2-
XL.how_to_set_up_the_screen_lock_on_my_google_pixel

       88.    The user can set the screen lock manually with a security timer (e.g. 5 sec, 10 sec,

etc.). After the predefined time gets over, the accused products enter a lock state and cannot be

unlocked until unblocking code (e.g., PIN or password) is provided manually.




Source: https://support.google.com/pixelphone/answer/2819522?hl=en


                                          Page 34 of 40
 Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 35 of 40 PageID #: 35




Source: https://www.verizonwireless.com/support/knowledge-base-207670/




Source: https://support.google.com/pixelphone/answer/2819522?hl=en
                                        Page 35 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 36 of 40 PageID #: 36



       89.     The Accused Infringing Devices are also sold by network carriers. These devices are

linked with the SIM card (or, user identification module) of the network carrier. The normal

operation (like, outgoing call )would not work without the mounting of linked SIM card (or, user

identification module) inside these devices.




Source: https://www.verizonwireless.com/smartphones/google-pixel-2-xl/

       90.     When the Accused Infringing Devices enter into the locked state subsequent to the

identification module (or, SIM card) installation and subsequent to a defined period of inactivity

required for locking the phone, the user needs to manually enter the unblocking code, such as PIN

or Password, as shown to unlock the phone in order to perform normal operations such as making

                                               Page 36 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 37 of 40 PageID #: 37



a call or using applications.




Source: https://support.google.com/pixelphone/answer/2819522?hl=en




Source: https://support.google.com/pixelphone/answer/2819522?hl=en

       91.     Google has directly infringed and continues to directly infringe one or more claims of

the ’654 Patent in the United States during the pendency of the ’654 Patent, including at least claim

1 literally and/or under the doctrine of equivalents, by or through making, using, offering for sale

and/or selling the Accused Infringing Devices that operate as described above.

       92.     In addition, should the Accused Infringing Devices be found to not literally infringe

claims of the ’654 Patent, use of the devices would nevertheless infringe one or more claims of the

’654 Patent. More specifically, the devices perform substantially the same function (unlocking a

                                            Page 37 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 38 of 40 PageID #: 38



mobile radio telephony device), in substantially the same way (supplying a deblocking code to the

mobile radiotelephony device subsequent to the mounting of a linked user identification module

and subsequent to the defined period of time) to yield substantially the same result (an unlocked

mobile radio telephony device). Google would thus be liable for direct infringement under the

doctrine of equivalents.

       93.     Google has indirectly infringed and continues to indirectly infringe at least claim 1

of the ’654 Patent in this judicial district and elsewhere in the United States by, among other things,

actively inducing the using, offering for sale or sell1ing the Accused Infringing Devices. Google’s

customers who use such devices in accordance with Google’s instructions directly infringe one or

more of claims of the ’654 Patent in violation of 35 U.S.C. § 271. Google directly and/or indirectly

intentionally instructs its customers to infringe through training videos, demonstrations, brochures,

installation and/or user guides such as those located at one or more of the following:

       94.     https://support.google.com/pixelphone/answer/2819522?hl=en

       95.     Google has indirectly infringed and continues to indirectly infringe at least claim 1

of the ’654 Patent by, among other things, contributing to the direct infringement by others

including, without limitation customers using the Accused Infringing Devices, by making, offering

to sell, selling and/or importing into the United States, a component of a patented machine,

manufacture or combination, or an apparatus for use in practicing a patented process, constituting

a material part of the invention, knowing the same to be especially made or especially adapted for

use in infringing the ’654 Patent and not a staple article or commodity of commerce suitable for

substantial non-infringing use.

       96.     Google will have been on notice of the ’654 Patent since, at the latest, the service of

this complaint upon Google. By the time of trial, Google will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to the

                                             Page 38 of 40
  Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 39 of 40 PageID #: 39



infringement of one or more of claims of the ’654 Patent.

       97.     Google may have infringed the ’654 Patent through other devices, systems, and

software utilizing the same or reasonably similar functionality as described above. Uniloc reserves

the right to discover and pursue all such additional infringing software and devices.

       98.     Uniloc has been damaged by Google’s infringement of the ’654 Patent.


                                      PRAYER FOR RELIEF

        Uniloc requests that the Court enter judgment against Google as follows:

        (A)     declaring that Google has infringed the ’654 Patent;

        (B)     awarding Uniloc its damages suffered as a result of Google’s infringement of the

 ’654 Patent pursuant to 35 U.S.C. § 284;

        (C)     enjoining Google, its officers, directors, agents, servants, affiliates, employees,

 divisions, branches, subsidiaries and parents, and all others acting in concert or privity with it, from

 infringing the ’654 Patent pursuant to 35 U.S.C. § 283;

        (D)     awarding Uniloc its costs, attorneys’ fees, expenses and interest; and

        (E)     granting Uniloc such further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

        Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.




                                             Page 39 of 40
 Case 2:18-cv-00493-JRG Document 1 Filed 11/17/18 Page 40 of 40 PageID #: 40



Dated: November 17, 2018          Respectfully submitted,

                                  By: /s/ James L. Etheridge
                                  James L. Etheridge
                                  Texas Bar No. 24059147
                                  Ryan S. Loveless
                                  Texas Bar No. 24036997
                                  Brett A. Mangrum
                                  Texas Bar No. 24065671
                                  Travis L. Richins
                                  Texas Bar No. 24061296
                                  Jeff Huang
                                  Etheridge Law Group, PLLC
                                  2600 E. Southlake Blvd., Suite 120 / 324
                                  Southlake, TX 76092
                                  Tel.: (817) 470-7249
                                  Fax: (817) 887-5950
                                  Jim@EtheridgeLaw.com
                                  Ryan@EtheridgeLaw.com
                                  Brett@EtheridgeLaw.com
                                  Travis@EtheridgeLaw.com
                                  Jeff@EtheridgeLaw.com

                                  ATTORNEYS FOR UNILOC 2017 LLC AND
                                  UNILOC USA, INC.




                                 Page 40 of 40
